DETAILED ACTION
Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,898,014 and claims 1-34 of U.S. Patent No. 10,488,871. Although the claims at issue are not identical, they are not patentably distinct from each other as outlined below.


U.S. Patent Application No. 16/656,319
U.S. Patent No. 9,898,014
U.S. Patent No. 10,488,871
1. A hosted, networked, remote industrial monitoring and control system for geographically distributed fluid-handling facilities, the system comprising:
1. A hosted, web-based, remote industrial monitoring and control system for geographically distributed facilities in oil and gas fields, the system comprising:
1. A hosted, networked, remote industrial monitoring and control system for geographically distributed fluid-handling facilities, the system comprising:
a computer-implemented datastore storing:
a computer-implemented datastore storing:
a computer-implemented datastore storing:
a plurality of accounts, each account corresponding to an entity operating one or more geographically distributed fluid-handling facilities, the accounts associating different fluid-handling facilities with different entities;
a plurality of accounts, each account corresponding to an entity operating one or more geographically distributed oil or gas facilities, the accounts associating different oil or gas facilities with different entities; and
a plurality of accounts, each account corresponding to an entity operating one or more geographically distributed fluid-handling facilities, the accounts associating different fluid-handling facilities with different entities; and
and network addresses by which industrial monitoring or 






a computer-implemented web-interface module or modules configured to send instructions to present control interfaces in web browsers executing on user computing devices logged in to the accounts and to receive commands to control actuators from the user computing devices,
a computer-implemented user-interface module or modules configured to send respective instructions to present respective control interfaces on respective user-computing devices logged in to respective ones of the accounts and to receive respective commands to control respective actuators from the respective user computing devices,
wherein the system is configured to receive, with the web-interface module or modules, a user command to actuate an actuator entered via a presented control interface, 



the plurality of accounts include a first account, a second account, a third account, and a fourth account;
the plurality of accounts include a first account, a second account, a third account, and a fourth account;

the first account corresponds to a first group of oil or gas facilities, users of the first account being authorized to send commands to remotely control fluid handling devices at the first group of oil or gas facilities;
the first account corresponds to a first group of fluid-handling facilities, one or more users of the first account being authorized to send commands to remotely control fluid handling 

the second account corresponds to a second group of oil or gas facilities, the first group being different from the second group, users of the second account being authorized to send commands to remotely control fluid handling devices at the second group of oil or gas facilities;
the second account corresponds to a second group of fluid-handling facilities, the first group being different from the second group, one or more users of the second account being authorized to send commands to remotely control fluid handling devices at the second group of fluid-handling facilities;

the third account corresponds to the first group of oil or gas facilities, users of the third account being authorized to view reports of data from fluid handling devices at the first group of oil or gas facilities; and
the third account corresponds to the first group of fluid-handling facilities, one or more users of the third account being authorized to view reports of data from fluid handling devices at the first 

the fourth account corresponds to the second group of oil or gas facilities, users of the fourth account being authorized to view reports of data from fluid handling devices at the second group of oil or gas facilities.
the fourth account corresponds to the second group of fluid-handling facilities, one or more users of the of the fourth account being authorized to view reports of data from fluid handling devices at the second group of fluid-handling facilities.
2. The system of claim 1, wherein the sensors include a tank level sensor of a tank at one of the facilities, and wherein the datastore includes a record associating the tank with the facility, data from the tank being unavailable to users without an account associated with the tank.
2. The system of claim 1, wherein the sensors include a tank level sensor of a tank at one of the facilities, and wherein the datastore includes a record associating the tank with the facility, data from the tank being unavailable to users without an account associated with the tank, and wherein the accounts: 

the sensors include a tank level sensor of a tank at one of the facilities;
the datastore includes a record associating the tank with the facility, data from the tank being unavailable to users without an account 
the accounts designate a plurality of fluid-handling facilities to which a given user is authorized to send user commands to actuate actuators, wherein at least some users of the third account are not authorized by the third account to issue commands to fluid handling devices at the first group of fluid-handling facilities.



at least some of the fluid-handling facilities are oil-or-gas related fluid-handling facilities and include petro-water 
the sensors include a level sensor of an oil/water separation tank at one of the facilities configured to indicate a level at which oil meets water, and wherein the datastore includes a record associating the tank with the facility.

4. The system of claim 1, wherein the sensors include a leak detector at one of the facilities, and wherein the datastore includes a record associating the leak detector with the facility.
4. The system of claim 1, wherein the sensors include:
a level sensor of a tank at a given one of the facilities and wherein the datastore includes a record associating the tank with the given facility; and
a leak detector at the given facility, and wherein the datastore includes a record 

5. The system of claim 1, wherein: the web-interface module or modules comprises a web server; and the facility-interface module or modules comprises a site server distinct from the web server.
5. The system of claim 1, wherein:
the user-interface module or modules comprises a web server; and
the facility-interface module or modules comprises a site server distinct from the web server;
the web server is configured to communicate with user devices via a first network port of a computing device executing the web server;
the site server is configured to communicate with facilities via a second network port of the 
the data store is configured to store subscription information associated with at least some of the accounts.

6. The system of claim 5, wherein: the web server communicates with user devices via a first network port of a computing device executing the web server; and the site server communicates with facilities via a second network port of the computing device, the second network port being different from the first network port.
5. The system of claim 1, wherein:
the user-interface module or modules comprises a web server; and
the facility-interface module or modules comprises a site server distinct from the web server;
the web server is configured to communicate with user devices via a first network port of a 
the site server is configured to communicate with facilities via a second network port of the computing device, the second network port being different from the first network port; and
the data store is configured to store subscription information associated with at least some of the accounts.

7. The system of claim 1, wherein: the data store stores subscription information associated with at least some of the accounts.
5. The system of claim 1, wherein:
the user-interface module or modules comprises a web server; and
the facility-interface module or modules comprises a site server 
the web server is configured to communicate with user devices via a first network port of a computing device executing the web server;
the site server is configured to communicate with facilities via a second network port of the computing device, the second network port being different from the first network port; and
the data store is configured to store subscription information associated with at least some of the accounts.




the user-interface module or modules comprise means for sending instructions to present a control interface on the user devices.

9. The system of claim 1, wherein the web-interface module or modules comprise: means for sending instructions to present a control interface on the user devices.
6. The system of claim 1, wherein:
the facility-interface module or modules comprise means for interfacing with a plurality of site controllers associated with the facilities; and


10. The system of claim 1, wherein the datastore stores accounts for more than one hundred facilities, and the web-interface module or modules are configured interface with more than one hundred user devices.
7. The system of claim 1, wherein the datastore stores accounts for more than one thousand facilities, and the user-interface module or modules are configured interface with more than one thousand user devices.
11. The system of claim 1, wherein the facility-interface module or modules are configured to send pull requests to facilities to retrieve data buffered at the facilities.
11. The system of claim 1, wherein the facility-interface module or modules are configured to send pull requests to facilities to retrieve data buffered at the facilities.
8. The system of claim 1, wherein the facility-interface module or modules are configured to send pull requests to facilities to retrieve data buffered at the facilities.

12. The system of claim 1, comprising: a controller at one of the facilities communicatively coupled to an actuator or a sensor.
11. The system of claim 1, comprising:
a controller at one of the facilities communicatively coupled to an actuator or a sensor.
13. The system of claim 12, comprising at least four of the following as distinct threads from one another: a thread configured to sends and receive data requests; a thread configured to synchronize other threads with updated information; a thread configured to set a target state of actuators; a thread configured to obtain updated sensor readings; a thread configured to process user interactions; and a thread that eliminates other threads upon 


a thread configured to sends and receive data requests;
a thread configured to synchronize other threads with updated information;
a thread configured to set a target state of actuators;
a thread configured to obtain updated sensor readings;

a thread that eliminates other threads upon detecting a problem with the eliminated threads.



a thread configured to sends or receive data request;
a thread configured to synchronize other threads with updated information;
a thread configured to set a target state of actuators;

a thread configured to process user interactions; and
a thread that eliminates other threads upon detecting a problem with the eliminated threads.

15. The system of claim 12, wherein the controller is communicatively coupled to the actuator or sensor via a private local area network.
12. The system of claim 11, wherein the controller is communicatively coupled to the actuator and the sensor via a private local area network, the system comprising a respective fluid-handling facility having the controller, the system further comprising the actuator, the sensor, and the private local area 

16. The system of claim 12, wherein controller is communicatively coupled to the actuator or sensor via a frame-based carrier-sense multiple access protocol with collision detection.
12. The system of claim 11, wherein the controller is communicatively coupled to the actuator and the sensor via a private local area network, the system comprising a respective fluid-handling facility having the controller, the system further comprising the actuator, the sensor, and the private local area network, and wherein controller is 

17. The system of claim 12, wherein controller is configured to periodically push buffered data to the facility-interface module or modules.
13. The system of claim 11, wherein controller is configured to push buffered data to the facility-interface module or modules.
18. The system of claim 12, comprising: means for ensuring at least some data is not lost if network access ceases intermittently.
18. The system of claim 12, comprising: means for ensuring at least some data is not lost if network access ceases intermittently.
14. The system of claim 11, comprising:
means for ensuring at least some data is not lost if network access ceases intermittently.
19. The system of claim 12, comprising: means for translating a command for an actuator from an input format to a format configured to 


means for translating a command for an actuator from an input format to a 

20. The system of claim 19, comprising: means for executing control routines implicated by translated commands on an individual actuator or sensor.
16. The system of claim 11, comprising:
means for executing control routines implicated by translated commands on an individual actuator or sensor.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 5, 7-10, 12, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2002/0161685 (Dwinnell) in view of U.S. Patent Publication No. 2002/0018399 (Schultz) and further in view of U.S. Patent Publication No. 2003/0052180 (Huhn).


Claim 1:
	The cited prior art describes a hosted, web-based, remote industrial monitoring and control system for geographically distributed facilities in oil and gas fields, the system comprising: (Dwinnell: “Embodiments of the present invention as disclosed collect live productivity data and streaming media information broadcast from remote sites of interest (such as oil and gas drilling locations, construction sites, etc.) in real-time into a collection and distribution network that delivers this data and information to investors and managers via the Internet via a dynamic web page interface.” abstract)
a computer-implemented datastore storing: (Dwinnell: see the database system 303 of the central system 102 as illustrated in figure 3 and as described in paragraph 0057)
a plurality of accounts, each account corresponding to an entity operating one or more geographically distributed oil or gas facilities, the accounts associating different oil or gas facilities with different entities; and (Dwinnell: see the accounts and the various ventures and wells as described in paragraphs 0057, 0067, 0068 and as illustrated in figures 6A, 6B; “Retrieval by web site users (investors and managers) of information and data stored in the archive system 302 or the database system 303 is controlled by standard authentication and authorization protocols.  Users sign up for access to certain restricted features of the dynamic web site and receive a username and password to access desired information.  Once a user has received an account, he is able to login into various otherwise-restricted web pages and thus be presented with a dynamically generated web page representative of the level of access that the user's particular account possesses.” Paragraph 0057)
a computer-implemented facility-interface module or modules configured to  (Dwinnell: see the central collection and distribution system 102 as illustrated in figures 1, 3 and as described in paragraph 0031)
obtain data from the sensors at the facilities and (Dwinnell: “Each remote site system 101 gathers information and data from a particular remote site (i.e., an oil and gas drilling site or rig) and transmits the information and data to a central collection and distribution system 102 at least partially in the form of streaming media, and preferably digital streaming video.” Paragraph 0031)
a computer-implemented web-interface module or modules configured to  (Dwinnell: see the web platform system 305 of the central system 102 as illustrated in figure 3 and as described in paragraphs 0051, 0054)
send instructions to present control interfaces in web browsers executing on user computing devices logged in to the accounts and to  (Dwinnell: see the interfaces in web browsers along with delivered data from the web-server to the web browser as illustrated in figures 4, 5, 6A, 6B and as described in paragraphs 0063, 0064, 0065, 0066)

Dwinnell does not explicitly describe sending commands as described below.  However, Schultz teaches the sending commands as described below.  
send commands to the actuators at the facilities via the cellular network connections; and (see the sending of commands to actuators in Schultz and the use of a cellular network in Dwinnell; Schultz: “In addition, a corresponding one of the actuators 88, 90, 92 may be controlled via the respective web page to operate the associated device 80 or 82.  Thus, in the system 68, a person with a connection to the Internet 102 at a remote location may, for example, monitor a pressure drop across or a flow rate through the device 80 and, based on this information, operate the actuator 88 to adjust the pressure drop or flow rate, or to close the device, as desired.” Paragraph 0048; Dwinnell: “The remote site system 101 further includes a remote site transmission device 203 for connecting to and sending streaming media information and other data to the central system 102.  Preferably, the transmission device 203 should be capable of 64 Kb/s or greater telecommunication bandwidth and can comprise a cellular or land-line high speed modem, microwave, ADSL, ISDN line, LAN/WAN, etc., and most preferably comprises a portable VSAT satellite receiver/transmitter and antenna.” Paragraph 0044))
receive commands to control actuators from the user computing devices,  (Schultz: “In addition, a corresponding one of the actuators 88, 90, 92 may be controlled via the respective web page to operate the associated device 80 or 82.  Thus, in the system 68, a person with a connection to the Internet 102 at a remote location may, for example, monitor a pressure drop across or a flow rate through the device 80 and, based on this information, operate the actuator 88 to adjust the pressure drop or flow rate, or to close the device, as desired.” Paragraph 0048)
wherein the system is configured to 
receive, with the web-interface module or modules, a user command to actuate an actuator entered via a presented control interface, (Schultz: “In addition, a corresponding one of the actuators 88, 90, 92 may be controlled via the respective web page to operate the associated device 80 or 82.  Thus, in the system 68, a person with a connection to the Internet 102 at a remote location may, for example, monitor a pressure drop across or a flow rate through the device 80 and, based on this information, operate the actuator 88 to adjust the pressure drop or flow rate, or to close the device, as desired.” Paragraph 0048)
send instructions with the facility-interface module or modules to the facility to actuate the actuator. (Schultz: “In addition, a corresponding one of the actuators 88, 90, 92 may be controlled via the respective web page to operate the associated device 80 or 82.  Thus, in the system 68, a person with a connection to the Internet 102 at a remote location may, for example, monitor a pressure drop across or a flow rate through the device 80 and, based on this information, operate the actuator 88 to adjust the pressure drop or flow rate, or to close the device, as desired.” Paragraph 0048)
One of ordinary skill in the art would have recognized that applying the known technique of Dwinnell, namely, a web based interface for oil and gas drilling location information, with the known techniques of Schultz, namely, a web server based interface for oil well information and control, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Dwinnell to provide a web interface for remote viewing of information about oil wells with the teachings of Schultz to use a web interface to view information and control devices in oil wells would have been recognized by those of ordinary skill in the art as resulting in an improved monitoring and control system (i.e., remote monitoring and control of oil wells of Dwinnell based on the teachings of remote control of oil wells in Schultz).

Dwinnell and Schultz do not explicitly describe network addresses as described below.  However, Huhn teaches the network addresses as described below.  
network addresses by which industrial monitoring or control equipment at the facilities is accessible via cellular network connections, the monitoring or control equipment including sensors or actuators; (see the stored network addresses for actuators in Huhn and the cell network communication in Dwinnell; Huhn: see the store address to eeprom 330 as illustrated in figure 9; “In accordance with a preferred embodiment of the present invention, the address for an actuator is stored in the EEPROM 130.  As mentioned, each of the actuators of the system are identical.” Paragraph 0042; Dwinnell: “The remote site system 101 further includes a remote site transmission device 203 for connecting to and sending streaming media information and other data to the central system 102.  Preferably, the transmission device 203 should be capable of 64 Kb/s or greater telecommunication bandwidth and can comprise a cellular or land-line high speed modem, microwave, ADSL, ISDN line, LAN/WAN, etc., and most preferably comprises a portable VSAT satellite receiver/transmitter and antenna.” Paragraph 0044)
identify a network address in the datastore corresponding to a facility at which the actuator is located, and  (Huhn: see the find address in look-up table 328 as illustrated in figure 9; “An address from the stored desired addresses is selected (328) from the look-up table of all addresses of the mounted actuator in response to the at least one operating parameter (316, 324, 326).” Abstract; “Each of the actuators 50-54 have an associated address.  When the HVAC controller 30 wants to command one of the actuators to move that actuator's associated conduit door, it transmits a two part serial communication signal on the command line 64 connected to all actuators.  The first part of the serial communication is an actuator address for that actuator to be commanded.  The second part of the serial communication is the command to further open or further close the conduit door.  All other actuators ignore the command when the address portion of the serial communication does not match its stored address.” Paragraph 0041)


Claim 5:
	Dwinnell describes the system of claim 1, wherein:
the web-interface module or modules comprises a web server; and (Dwinnell: “The web platform system 305, comprising one or more web servers, communicates directly with each user's computer (running a web browser application) via the Internet and retrieves and serves, in a suitable hardware independent page description language (such as HTML, XML, and java), requested data from the database system 303, live streaming broadcasts and associated data from the broadcast system 304, and archived streams and associated data from the archive system 302.” Paragraph 0054; see the web platform system 305 of the central system 102 as illustrated in figure 3 and as described in paragraphs 0051, 0054)
the facility-interface module or modules comprises a site server distinct from the web server. (Dwinnell: “Incoming streamed media is received by the central system transmission device 103 and sent directly to the collection system 301 where it is identified.” Paragraph 0052; “Each of the systems 301-305 that comprise the central system 102 are composed of suitable servers, storage devices (including databases), memory devices and support hardware as is known in the art of computer networks to achieve the functions of each system 301-305.” Paragraph 0051)

Claim 7:
	Dwinnell describes the system of claim 1, wherein: the data store stores subscription information associated with at least some of the accounts. (Dwinnell: see the accounts and the various ventures and wells as described in paragraphs 0057, 0067, 0068 and as illustrated in figures 6A, 6B; “Retrieval by web site users (investors and managers) of information and data stored in the archive system 302 or the database system 303 is controlled by standard authentication and authorization protocols.  Users sign up for access to certain restricted features of the dynamic web site and receive a username and password to access desired information.  Once a user has received an account, he is able to login into various otherwise-restricted web pages and thus be presented with a dynamically generated web page representative of the level of access that the user's particular account possesses.” Paragraph 0057)

Claim 8:
	Dwinnell describes the system of claim 1, wherein the facility-interface module or modules comprise: means for interfacing with a plurality of site controllers associated with the facilities. (Dwinnell: see the central system transmission device 103 interfacing with the remote site systems 101 as illustrated in figure 1 and as described in paragraph 0034; “First, a continuous stream is sent from each remote site system 101 to the central collection and distribution system 102 via the central system transmission device 103 (such as a high speed modem, LAN, WAN or VSAT satellite transmitter/receiver).” Paragraph 0034)

Claim 9:
	Dwinnell describes the system of claim 1, wherein the web-interface module or modules comprise: means for sending instructions to present a control interface on the user devices. (Dwinnell: see the interfaces in web browsers along with delivered data from the web-server to the web browser as illustrated in figures 4, 5, 6A, 6B and as described in paragraphs 0063, 0064, 0065, 0066)

Claim 10:
	Dwinnell describes the system of claim 1, 
wherein the datastore stores accounts for more than one hundred facilities, and  (Dwinnell: “As is apparent from FIG. 1, the network 100 can be expanded or contracted to include any number of remote site systems 101 or investors/managers 105 as is necessitated.” Paragraph 0031)
the web-interface module or modules are configured interface with more than one hundred user devices. (Dwinnell: “As is apparent from FIG. 1, the network 100 can be expanded or contracted to include any number of remote site systems 101 or investors/managers 105 as is necessitated.” Paragraph 0031)

Claim 12:
	Dwinnell describes the system of claim 1, comprising: a controller at one of the facilities communicatively coupled to an actuator or a sensor. (Dwinnell: “The remote site system 101 comprises a remote site video and data capture server 202 (hereinafter referred to as a remote site capture server 202 or "RSCS 202") in electronic communication with a plurality of cameras 205 positioned strategically about the remote site.” Paragraph 0039)

Claim 18:
	Dwinnell describes the system of claim 12, comprising: means for ensuring at least some data is not lost if network access ceases intermittently. (Dwinnell: “Preferably, the remote site system 101 also includes a storage medium (not explicitly shown in FIG. 2) for archiving a local copy of said collected data and streams such that such information and data will not be permanently lost in the case oc communication problems with the central system 100.” Paragraph 0044)

Claim 19:
Dwinnell does not explicitly describe translating a command as described below.  However, Schultz teaches the translating a command as described below.  
 (Schultz: see the converter 26 converting optical signals into electrical signals for control of an actuator as illustrated in figures 1, 2 and as described in paragraphs 0032, 0042; “Accordingly, the well tool 10 includes a converter 26 for converting electrical signals generated by the webserver 22 into optical signals for transmission via the fiber optic line(s) of the cable 24.” Paragraph 0032; “In a described embodiment, a well tool includes a webserver connected to a sensor and an actuator of the tool.” Abstract; “The actuators 88, 90, 92 maybe electrically, hydraulically or otherwise operated.” Paragraph 0042)
Dwinnell and Schultz are combinable for the same rationale as set forth above with respect to claim 1.

Claim 20:
Dwinnell does not explicitly describe executing control routines as described below.  However, Schultz teaches the executing control routines as described below.  
Dwinnell and Schultz describe the system of claim 19, comprising: means for executing control routines implicated by translated commands on an individual actuator or sensor. (Schultz: see the converter 26 converting optical signals into electrical signals for control of an actuator as illustrated in figures 1, 2 and as described in paragraphs 0032, 0042; “Accordingly, the well tool 10 includes a converter 26 for converting electrical signals generated by the webserver 22 into optical signals for transmission via the fiber optic line(s) of the cable 24.” Paragraph 0032; “In a described embodiment, a well tool includes a webserver connected to a sensor and an actuator of the tool.” Abstract; “The actuators 88, 90, 92 maybe electrically, hydraulically or otherwise operated.” Paragraph 0042; “In addition, a corresponding one of the actuators 88, 90, 92 may be controlled via the respective web page to operate the associated device 80 or 82.  Thus, in the system 68, a person with a connection to the Internet 102 at a remote location may, for example, monitor a pressure drop across or a flow rate through the device 80 and, based on this information, operate the actuator 88 to adjust the pressure drop or flow rate, or to close the device, as desired.” Paragraph 0048)
Dwinnell and Schultz are combinable for the same rationale as set forth above with respect to claim 1.


Claims 2, 11, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2002/0161685 (Dwinnell) in view of U.S. Patent Publication No. 2002/0018399 (Schultz) and further in view of U.S. Patent Publication No. 2003/0052180 (Huhn) and U.S. Patent No. 6,967,589 (Peters).


Claim 2:
Dwinnell, Schultz, and Huhn do not explicitly describe tank sensors as described below.  However, Peters teaches the tank sensors as described below.  
Dwinnell, Schultz, Huhn, and Peters describe the system of claim 1, 
wherein the sensors include a tank level sensor of a tank at one of the facilities, and (Peters: “Monitoring unit 120, connected to oil tank 95, measures the pressure at the bottom of the tank.  With that information, as well as the diameter of the oil tank 95 and the specific gravity of the oil in the oil tank 95, the amount of oil in oil tank 95 can be determined by a formula as is known to those of skill in the art.  Likewise, monitoring unit 130, connected to water tank 98, measures the pressure at the bottom of water tank 98.  With that information, as well as the diameter of the water tank 98 and the specific gravity of water, the amount of water in water tank 98 can be determined by a formula as is known to those of skill in the art.  In each case, additional sensors can be used, e.g., trip level sensors in the tanks.  Other methods of measuring can be used, such as, infrared, microwave and float sensors.” Col. 5, line 61 through col. 6, line 7)
wherein the datastore includes a record associating the tank with the facility, (see the tanks in Peters and the association of ventures to wells in Dwinnell; Peters: see the tanks 95, 98 as illustrated in figure 1; Dwinnell: see the ventures (i.e., facility) and the associated wells (i.e., equipment) as illustrated in figure 6A and as described in paragraph 0067)
data from the tank being unavailable to users without an account associated with the tank. (see the tanks in Peters and the availability and unavailability of data for accounts in Dwinnell; Peters: see the tanks 95, 98 as illustrated in figure 1; Dwinnell: see the accounts and the various ventures and wells as described in paragraphs 0057, 0067, 0068 and as illustrated in figures 6A, 6B; “Retrieval by web site users (investors and managers) of information and data stored in the archive system 302 or the database system 303 is controlled by standard authentication and authorization protocols.  Users sign up for access to certain restricted features of the dynamic web site and receive a username and password to access desired information.  Once a user has received an account, he is able to login into various otherwise-restricted web pages and thus be presented with a dynamically generated web page representative of the level of access that the user's particular account possesses.” Paragraph 0057)
One of ordinary skill in the art would have recognized that applying the known technique of Dwinnell, namely, a web based interface for oil and gas drilling location information, the known techniques of Schultz, namely, a web server based interface for oil well information and control, and the teachings of Huhn, namely, using addresses to control actuators in a process control system, with the teachings of Peters, namely, monitoring a gas/oil well, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Dwinnell to provide a web interface for remote viewing of information about oil wells, the teachings of Schultz to use a web interface to view information and control devices in oil wells, and the teachings of Huhn to control actuators using addresses with the teachings of Peters to use tank sensors to monitor a gas/oil well would have been recognized by those of ordinary skill in the art as resulting in an improved monitoring and control system (i.e., remote monitoring using sensors and control of oil wells using actuator addressing of Dwinnell based on the teachings of remote control of oil wells in Schultz, the teachings of controlling actuators using addressing in Huhn, and the teachings of monitoring an oil/gas well with tank sensors in Peters).

Claim 11:

Dwinnell, Schultz, Huhn, and Peters describe the system of claim 1, wherein the facility-interface module or modules are configured to send pull requests to facilities to retrieve data buffered at the facilities. (Peters: “Relay unit 140 can query each, some or all of the monitoring units 100, 110, 120 and 130 or receive data and requests from each, some or all of them.” Col. 6, lines 32-35)
Dwinnell, Schultz, Huhn, and Peters are combinable for the same rationale as set forth above with respect to claim 2.

Claim 17:
Dwinnell, Schultz, and Huhn do not explicitly describe pushes as described below.  However, Peters teaches the pushes as described below.  
Dwinnell, Schultz, Huhn, and Peters describe the system of claim 12, wherein controller is configured to periodically push buffered data to the facility-interface module or modules. (Peters: “Relay units may be configured to do any of these "wake ups" and to alter their alarm time intervals.  This allows given periods for daily data dumps from monitoring units to the host interface 200 via the relay unit 240 and/or host interface 200 queries to monitoring units via the relay unit 240, both at any time interval.  Preferably, the default setting for the relay unit 240 is to commence data dumps to the host interface at twelve (12) AM (midnight) each day and to wake up and await for host interface queries every 30 minutes for 2 minutes.” Col. 10, lines 30-39)
.



Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2002/0161685 (Dwinnell) in view of U.S. Patent Publication No. 2002/0018399 (Schultz) and further in view of U.S. Patent Publication No. 2003/0052180 (Huhn) and U.S. Patent No. 5,149,443 (Varnam).


Claim 3:
Dwinnell, Schultz, and Huhn do not explicitly describe oil/water sensors as described below.  However, Varnam teaches the oil/water sensors as described below.  
Dwinnell, Schultz, Huhn, and Peters describe the system of claim 1, 
wherein the sensors include a level sensor of an oil/water separation tank at one of the facilities configured to indicate a level at which oil meets water, and (Varnam: “Also mounted on the floating arms 50 and 52 is at least one acoustical type oil layer thickness sensor 158.  Sensor 158 acts to sense and determine the thickness of the oil layer lying within the defined oil collection area 54.” Col. 6, lines 4-8)
wherein the datastore includes a record associating the tank with the facility. (see the tanks in Varnam and the association of ventures to wells in Dwinnell; Varnam: see the tanks 200 as illustrated in figure 1; Dwinnell: see the ventures (i.e., facility) and the associated wells (i.e., equipment) as illustrated in figure 6A and as described in paragraph 0067)
One of ordinary skill in the art would have recognized that applying the known technique of Dwinnell, namely, a web based interface for oil and gas drilling location information, the known techniques of Schultz, namely, a web server based interface for oil well information and control, and the teachings of Huhn, namely, using addresses to control actuators in a process control system, with the teachings of Varnam, namely, an oil recovery system with an oil/water sensor, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Dwinnell to provide a web interface for remote viewing of information about oil wells, the teachings of Schultz to use a web interface to view information and control devices in oil wells, and the teachings of Huhn to control actuators using addresses with the teachings of Varnam to use an oil/water sensor would have been recognized by those of ordinary skill in the art as resulting in an improved monitoring and control system (i.e., remote monitoring using various sensors and control of oil wells using actuator addressing of Dwinnell based on the teachings of remote control of oil wells in Schultz, the teachings of controlling actuators using addressing in Huhn, and the teachings of using an oil/water sensor in Varnam).



Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2002/0161685 (Dwinnell) in view of U.S. Patent Publication No. 2002/0018399 (Schultz) and further in view of U.S. Patent Publication No. 2003/0052180 (Huhn) and U.S. Patent No. 7,967,066 (McStay).


Claim 4:
Dwinnell, Schultz, and Huhn do not explicitly describe a leak detector as described below.  However, McStay teaches the leak detector as described below.  
Dwinnell, Schultz, Huhn, and McStay describe the system of claim 1, 
wherein the sensors include a leak detector at one of the facilities, and (McStay: see the leak detection sensors 320 as illustrated in figure 3)
wherein the datastore includes a record associating the leak detector with the facility. (see the leak detector in McStay and the association of ventures to wells in Dwinnell; McStay: see the leak detection sensors 320 as illustrated in figure 3; Dwinnell: see the ventures (i.e., facility) and the associated wells (i.e., equipment) as illustrated in figure 6A and as described in paragraph 0067)
One of ordinary skill in the art would have recognized that applying the known technique of Dwinnell, namely, a web based interface for oil and gas drilling location information, the known techniques of Schultz, namely, a web server based interface for oil well information and control, and the teachings of Huhn, namely, using addresses to control actuators in a process control system, with the teachings of McStay, namely, leak detection in an oil well, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Dwinnell to provide a web interface for remote viewing of information about oil wells, the teachings of Schultz to use a web interface to view information and control devices in oil wells, and the teachings of Huhn to control actuators using addresses with the teachings of McStay to use a leak detection sensor in an oil well would have been recognized by those of ordinary skill .



Claims 6 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2002/0161685 (Dwinnell) in view of U.S. Patent Publication No. 2002/0018399 (Schultz) and further in view of U.S. Patent Publication No. 2003/0052180 (Huhn) and U.S. Patent Publication No. 2002/0156837 (Batke).


Claim 6:
Dwinnell, Schultz, and Huhn do not explicitly describe two ports as described below.  However, Batke teaches the two ports as described below.  
Dwinnell, Schultz, Huhn, and Batke describe the system of claim 5, wherein:
the web server communicates with user devices via a first network port of a computing device executing the web server; and (Batke: see the web server communication by the web access interface 30 via the internet interface 32 (i.e., first network port) as illustrated in figure 1 and as described in paragraph 0020; “Referring to FIG. 1, a new industrial control system 100 used to control an industrial process includes a web access interface 30 that is coupled to one or more control devices, which are shown as control devices 110, 120, 130 and 140.  The web access interface 30 is capable of communications with one or more remote computer terminals or other remote devices 10 by way of the Internet or World Wide Web (or simply the "web") by way of an Internet interface 32.  The web access interface 30 is also coupled to the control devices 110-140 by way of a control network interface 62 having one or more ports, which in this exemplary embodiment are shown to include a first port 60 and a second port 70.  Communication links 80 in turn couple the network interface 62 with the control devices 110-140.” Paragraph 0020)
the site server communicates with facilities via a second network port of the computing device, the second network port being different from the first network port. (Batke: see the control device 110-140 communication by the web access interface 30 via the control network interface 62 (i.e., second network port) as illustrated in figure 1 and as described in paragraph 0020; “Referring to FIG. 1, a new industrial control system 100 used to control an industrial process includes a web access interface 30 that is coupled to one or more control devices, which are shown as control devices 110, 120, 130 and 140.  The web access interface 30 is capable of communications with one or more remote computer terminals or other remote devices 10 by way of the Internet or World Wide Web (or simply the "web") by way of an Internet interface 32.  The web access interface 30 is also coupled to the control devices 110-140 by way of a control network interface 62 having one or more ports, which in this exemplary embodiment are shown to include a first port 60 and a second port 70.  Communication links 80 in turn couple the network interface 62 with the control devices 110-140.” Paragraph 0020)
One of ordinary skill in the art would have recognized that applying the known technique of Dwinnell, namely, a web based interface for oil and gas drilling location information, the known techniques of Schultz, namely, a web server based interface for oil well information and control, and the teachings of Huhn, namely, using addresses to control actuators in a process control system, with the teachings of Batke, namely, a process control system with a web server, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Dwinnell to provide a web interface for remote viewing of information about oil wells, the teachings of Schultz to use a web interface to view information and control devices in oil wells, and the teachings of Huhn to control actuators using addresses with the teachings of Batke to have various network configurations for the control device in the control system would have been recognized by those of ordinary skill in the art as resulting in an improved monitoring and control system (i.e., remote monitoring and control of oil wells using actuator addressing and various ports for communication of Dwinnell based on the teachings of remote control of oil wells in Schultz, the teachings of controlling actuators using addressing in Huhn, and the teachings of multiple ports for communication within the process control system in Batke).

Claim 15:
Dwinnell, Schultz, and Huhn do not explicitly describe a private network as described below.  However, Batke teaches the private network as described below.  
Dwinnell, Schultz, Huhn, and Batke describe the system of claim 12, wherein the controller is communicatively coupled to the actuator or sensor via a private local area network. (Batke: see the communication links 80 between the web access interface 30 and the control devices 110-140 as illustrated in figure 1 and as described in paragraphs 0020, 0029, 0031; “The communication links 80 can be wire cable, fiber optic or wireless, and are typically a proprietary or specialized network suitable for industrial control.” Paragraph 0020)
Dwinnell, Schultz, Huhn, and Batke are combinable for the same rationale as set forth above with respect to claim 6.



Claims 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2002/0161685 (Dwinnell) in view of U.S. Patent Publication No. 2002/0018399 (Schultz) and further in view of U.S. Patent Publication No. 2003/0052180 (Huhn) and U.S. Patent Publication No. 2005/0084988 (Huang).


Claim 13:
Dwinnell, Schultz, and Huhn do not explicitly describe threads as described below.  However, Huang teaches the threads as described below.  
Dwinnell, Schultz, Huhn, and Huang describe the system of claim 12, comprising at least four of the following as distinct threads from one another:
a thread configured to sends and receive data requests; (Huang: see the trace data collection tread receiving start/stop triggered by events from the machine control thread and sending trace data to the trace data store as illustrated in figure 5; “For the status data path 506, an independently executing thread obtains all sensor and/or actuator data from the various I/O module controllers to be passed along to user interface module 508 for display.” Paragraph 0075)
a thread configured to synchronize other threads with updated information; (Huang: see the trace data report thread updating the status data collection thread with data from the trace data store and the event driven data as illustrated in figure 5 and as described in paragraph 0076)
a thread configured to set a target state of actuators; (Huang: see the machine control thread as illustrated in figure 5; “In one embodiment, the execution thread for collecting the trace data may have a higher priority even than the control thread that controls the actuators (which is also shown in FIG. 5).” Paragraph 0076)
a thread configured to obtain updated sensor readings; (Huang: see the status data collection thread as illustrated in figure 5;  “For the status data path 506, an independently executing thread obtains all sensor and/or actuator data from the various I/O module controllers to be passed along to user interface module 508 for display.” Paragraph 0075)
a thread configured to process user interactions; and
a thread that eliminates other threads upon detecting a problem with the eliminated threads.
One of ordinary skill in the art would have recognized that applying the known technique of Dwinnell, namely, a web based interface for oil and gas drilling location information, the known techniques of Schultz, namely, a web server based interface for oil well information and control, 

Claim 14:
Dwinnell, Schultz, and Huhn do not explicitly describe threads as described below.  However, Huang teaches the threads as described below.  
Dwinnell, Schultz, Huhn, and Huang describe the system of claim 12, comprising at least two of the following as distinct threads from one another:
a thread configured to sends or receive data request; (Huang: see the trace data collection tread receiving start/stop triggered by events from the machine control thread and sending trace data to the trace data store as illustrated in figure 5; “For the status data path 506, an independently executing thread obtains all sensor and/or actuator data from the various I/O module controllers to be passed along to user interface module 508 for display.” Paragraph 0075)
a thread configured to synchronize other threads with updated information; (Huang: see the trace data report thread updating the status data collection thread with data from the trace data store and the event driven data as illustrated in figure 5 and as described in paragraph 0076)
a thread configured to set a target state of actuators; (Huang: see the machine control thread as illustrated in figure 5; “In one embodiment, the execution thread for collecting the trace data may have a higher priority even than the control thread that controls the actuators (which is also shown in FIG. 5).” Paragraph 0076)
a thread configured to obtain updated sensor readings; (Huang: see the status data collection thread as illustrated in figure 5;  “For the status data path 506, an independently executing thread obtains all sensor and/or actuator data from the various I/O module controllers to be passed along to user interface module 508 for display.” Paragraph 0075)
a thread configured to process user interactions; and
a thread that eliminates other threads upon detecting a problem with the eliminated threads.
Dwinnell, Schultz, Huhn, and Haung are combinable for the same rationale as set forth above with respect to claim 13.



Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2002/0161685 (Dwinnell) in view of U.S. Patent Publication No. 2002/0018399 (Schultz) and further in view of U.S. Patent Publication No. 2003/0052180 (Huhn) and U.S. Patent Publication No. 2011/0051645 (Hong).


Claim 16:
Dwinnell, Schultz, and Huhn do not explicitly describe checking validity as described below.  However, Hong teaches the checking validity as described below.  
Dwinnell, Schultz, Huhn, and Hong describe the system of claim 12, wherein controller is communicatively coupled to the actuator or sensor via a frame-based carrier-sense multiple access protocol with collision detection. (see the controller in Dwinnell and the CSMA communication in Hong; Hong: “The node sensed collision and the nodes transmitted signals to the node sensed collision transmit data packets using a Carrier Sense Multiple Access with Collision Avoidance (CSMA/CA) technique, which uses RTS/CTS for avoiding collision.  Therefore, the nodes transmitted the signals check if the signals they transmitted collide in the upper node through a signal overhearing period.  When a collision signal is detected, the nodes perform a channel allocation operation using the RTS/CTS packet in the data transmission period.” Paragraph 0083; Dwinnell: “The remote site system 101 comprises a remote site video and data capture server 202 (hereinafter referred to as a remote site capture server 202 or "RSCS 202") in electronic communication with a plurality of cameras 205 positioned strategically about the remote site.” Paragraph 0039)




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher E. Everett/Primary Examiner, Art Unit 2116